Execution Version

 

 

FORM OF WARRANT

 

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUBJECT TO
SECTION 6 BELOW, AND EXCEPT IN COMPLIANCE WITH RULE 144 UNDER SAID ACT, NO SALE
OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR HOLDER, SATISFACTORY TO COMPANY,
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION
LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.

 

WARRANT TO PURCHASE 46,584 SHARES OF COMMON STOCK

 

March 30, 2012

 

THIS CERTIFIES THAT, for value received, GE Capital Equity Investments, Inc.
(“Holder”) is entitled to subscribe for and purchase FORTY-SIX THOUSAND FIVE
HUNDRED EIGHTY-FOUR (46,584) shares of fully paid and nonassessable shares of
Common Stock of PharmAthene, Inc., a Delaware corporation (“Company”), at the
Warrant Price (as hereinafter defined), subject to the provisions and upon the
terms and conditions hereinafter set forth. As used herein, the term “Common
Stock” shall mean Company’s presently authorized common stock, $0.0001 par value
per share, and any stock into which such Common Stock may hereafter be converted
or exchanged and the term “Warrant Shares” shall mean the shares of Common Stock
which Holder may acquire pursuant to this Warrant and any other shares of stock
into which such shares of Common Stock may hereafter be converted or exchanged.

 

1.              Warrant Price. The “Warrant Price” shall initially be One and
61/100 dollars ($1.61) per share, subject to adjustment as provided in Section 7
below.

 

2.              Conditions to Exercise. The purchase right represented by this
Warrant may be exercised at any time, or from time to time, in whole or in part
during the term commencing on the date hereof and ending at 5:00 P.M. Pacific
time on the tenth anniversary of the date of this Warrant (the “Expiration
Date”).

 

3.              Method of Exercise or Conversion; Payment; Issuance of Shares;
Issuance of New Warrant.

 

(a)                 Cash Exercise. Subject to Section 2 hereof, the purchase
right represented by this Warrant may be exercised by Holder hereof, in whole or
in part, by the surrender of the original of this Warrant (together with a duly
executed Notice of Exercise in substantially the form attached hereto) at the
principal office of Company (as set forth in Section 17 below) and by payment to
Company, by certified or bank check, or wire transfer of immediately available
funds, of an amount equal to the then applicable Warrant Price per share
multiplied by the number of Warrant Shares then being purchased. In the event of
any exercise of the rights represented by this Warrant, certificates for the
shares of stock so purchased shall be in the name of, and delivered to, Holder
hereof, or as such Holder may direct (subject to the terms of transfer contained
herein and upon payment by such Holder hereof of any applicable transfer taxes).
Such delivery shall be made within 30 days after exercise of this Warrant and at
Company’s expense and, unless this Warrant has been fully exercised or expired,
a new Warrant having terms and conditions substantially identical to this
Warrant and representing the portion of the Warrant Shares, if any, with respect
to which this Warrant shall not have been exercised, shall also be issued to
Holder hereof within 30 days after exercise of this Warrant.

 



 

 

  

(b)             Conversion. In lieu of exercising this Warrant as specified in
Section 3(a), Holder may from time to time convert this Warrant, in whole or in
part, into Warrant Shares by surrender of the original of this Warrant (together
with a duly executed Notice of Exercise in substantially the form attached
hereto) at the principal office of Company, in which event Company shall issue
to Holder the number of Warrant Shares computed using the following formula:

 

X = Y (A-B)

A

 

Where:

 

X = the number of Warrant Shares to be issued to Holder.

 

Y = the number of Warrant Shares requested to be purchased under this Warrant
(at the date of such calculation).

 

A = the Fair Market Value of one share of Company’s Common Stock (at the date of
such calculation).

B = Warrant Price (as adjusted to the date of such calculation).

 

(c)            Fair Market Value. For purposes of this Section 3, Fair Market
Value of one share of Company’s Common Stock shall mean:

 

(i)                   The average of the closing bid and asked prices of Common
Stock quoted in the Over-The-Counter Market Summary, the last reported sale
price quoted on the Nasdaq Stock Market or on any other exchange on which the
Common Stock is listed, whichever is applicable, as published in the Western
Edition of the Wall Street Journal for the three (3) trading days prior to the
date of determination of Fair Market Value; or

 

(ii)                 In the event of an exercise in connection with a merger,
acquisition or other consolidation in which Company is not the surviving entity,
the per share Fair Market Value for the Common Stock shall be the value to be
received per share of Common Stock by all holders of the Common Stock in such
transaction as determined in the reasonable good faith judgment of Company’s
Board of Directors; or

 

(iii)                In any other instance, the per share Fair Market Value for
the Common Stock shall be as determined in the reasonable good faith judgment of
Company’s Board of Directors.

 

In the event of 3(c)(ii) or 3(c)(iii), above, Company’s Board of Directors shall
prepare a certificate, to be signed by an authorized officer of Company, setting
forth in reasonable detail the basis for and method of determination of the per
share Fair Market Value of the Common Stock. The Board of Directors will also
certify to Holder that this per share Fair Market Value will be applicable to
all holders of Company’s Common Stock. Such certification must be made to Holder
at least thirty (30) business days prior to the proposed effective date of the
merger, consolidation, sale, or other triggering event as defined in 3(c)(ii) or
3(c)(iii).

 

(d)           Automatic Exercise. To the extent this Warrant is not previously
exercised, it shall be deemed to have been automatically converted in accordance
with Sections 3(b) and 3(c) hereof (even if not surrendered) as of immediately
before its expiration, involuntary termination or cancellation (including
pursuant to Section 3(e)(ii)) if the then-Fair Market Value of a Warrant Share
exceeds the then-Warrant Price, unless Holder notifies Company in writing to the
contrary prior to such automatic exercise.

 



2

 

  

(e)Treatment of Warrant Upon Acquisition of Company.

 

(i)                   Certain Definitions. For the purpose of this Warrant:
“Acquisition” means any sale, license, assignment, or other disposition of all
or substantially all of the assets of Company, or any reorganization,
consolidation, or merger of Company, or sale of outstanding Company securities
by holders thereof to a single purchaser or group (as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended), where the holders
of Company's securities as of immediately before the transaction beneficially
own less than a majority of the outstanding voting securities of the successor
or surviving entity as of immediately after the transaction. For purposes of
this Section 3(e), “Affiliate” shall mean any person or entity that owns or
controls directly or indirectly ten percent (10%) or more of the voting capital
stock of Company, any person or entity that controls or is controlled by or is
under common control with such persons or entities, and each of such person’s or
entity’s officers, directors, joint venturers or partners, as applicable.
Company shall provide Holder with written notice of any proposed Acquisition not
later than ten (10) business days prior to the closing thereof setting forth the
material terms and conditions thereof, and shall provide Holder with copies of
the draft transaction agreements and other documents in connection therewith and
with such other information respecting such proposed Acquisition as may
reasonably be requested by Holder.

 

(ii)                 Acquisition for Cash. Holder agrees that, in the event of
an Acquisition in which the sole consideration is cash, this Warrant shall be
automatically exercised (or terminate) as provided in Section 3(d) on and as of
the closing of such Acquisition to the extent not previously exercised.

 

(iii)                Asset Sale. In the event of an Acquisition that is an arms
length sale of all or substantially all of Company’s assets (and only its
assets) to a third party that is not an Affiliate of Company (a “True Asset
Sale”), Holder may either (a) exercise its conversion or purchase right under
this Warrant and such exercise will be deemed effective immediately prior to the
consummation of such Acquisition, or (b) permit the Warrant to continue until
the Expiration Date if Company continues as a going concern following the
closing of any such True Asset Sale.

 

(iv)               Assumption of Warrant. Upon the closing of any Acquisition
other than as particularly described in Section 3(e)(ii) or 3(e)(iii)(a) above,
Company shall, unless Holder requests otherwise, cause the surviving or
successor entity to assume this Warrant and the obligations of Company
hereunder, and this Warrant shall, from and after such closing, be exercisable
for the same class, number and kind of securities, cash and other property as
would have been received in respect of the shares issuable (as of immediately
prior to such closing) upon exercise in full hereof as if such shares had been
issued and outstanding on and as of such closing, at an aggregate Warrant Price
equal to the aggregate Warrant Price in effect as of immediately prior to such
closing (and subject to further adjustment thereafter from time to time in
accordance with the provisions of this Warrant).

 



3

 

  

4.Representations and Warranties of Holder and Company.

 

(a)            Representations and Warranties by Holder. Holder represents and
warrants to Company with respect to this purchase as follows:

 

(i)                   Evaluation. Holder has substantial experience in
evaluating and investing in private placement transactions of securities of
companies similar to Company so that Holder is capable of evaluating the merits
and risks of its investment in Company and has the capacity to protect its
interests.

 

(ii)                 Resale. Except for transfers to an affiliate of Holder,
Holder is acquiring this Warrant and the Warrant Shares issuable upon exercise
of this Warrant (collectively the “Securities”) for investment for its own
account and not with a view to, or for resale in connection with, any
distribution thereof. Holder understands that the Securities have not been
registered under the Securities Act of 1933, as amended (the “Act”) by reason of
a specific exemption from the registration provisions of the Act which depends
upon, among other things, the bona fide nature of the investment intent as
expressed herein.

 

(iii)                Rule 144. Holder acknowledges that the Securities must be
held indefinitely unless subsequently registered under the Act or an exemption
from such registration is available. Holder is aware of the provisions of
Rule 144 promulgated under the Act.

 

(iv)               Accredited Investor. Holder is an “accredited investor”
within the meaning of Regulation D promulgated under the Act.

 

(v)                 Opportunity To Discuss. Holder has had an opportunity to
discuss Company’s business, management and financial affairs with its management
and an opportunity to review Company’s facilities. Holder understands that such
discussions, as well as the written information issued by Company, were intended
to describe the aspects of Company’s business and prospects which Company
believes to be material but were not necessarily a thorough or exhaustive
description.

 

(b)            Representations and Warranties by Company. Company hereby
represents and warrants to Holder that the statements in the following
paragraphs of this Section 4(b) are true and correct (a) as of the date hereof
and (b) except where any such representation and warranty relates specifically
to an earlier date, as of the date of any exercise of this Warrant.

 

(i)                   Corporate Organization and Authority. Company (a) is a
corporation duly organized, validly existing, and in good standing in its
jurisdiction of incorporation, (b) has the corporate power and authority to own
and operate its properties and to carry on its business as now conducted and as
proposed to be conducted; and (c) is qualified as a foreign corporation in all
jurisdictions where such qualification is required.

 

(ii)                 Corporate Power. Company has all requisite legal and
corporate power and authority to execute, issue and deliver this Warrant, to
issue the Warrant Shares issuable upon exercise or conversion of this Warrant,
and to carry out and perform its obligations under this Warrant and any related
agreements.

 

(iii)                Authorization; Enforceability. All corporate action on the
part of Company, its officers, directors and shareholders necessary for the
authorization, execution, delivery and performance of its obligations under this
Warrant and for the authorization, issuance and delivery of this Warrant and the
Warrant Shares issuable upon exercise of this Warrant has been taken and this
Warrant constitutes the legally binding and valid obligation of Company
enforceable in accordance with its terms.

 



4

 

  

(iv)               Valid Issuance of Warrant and Warrant Shares. This Warrant
has been validly issued and is free of restrictions on transfer other than
restrictions on transfer set forth herein and under applicable state and federal
securities laws. The Warrant Shares issuable upon exercise or conversion of this
Warrant, when issued, sold and delivered in accordance with the terms of this
Warrant for the consideration expressed herein, will be duly and validly issued,
fully paid and nonassessable, and will be free of restrictions on transfer other
than restrictions on transfer under this Warrant and under applicable state and
federal securities laws. Subject to applicable restrictions on transfer, the
issuance and delivery of this Warrant and the Warrant Shares issuable upon
exercise or conversion of this Warrant are not subject to any preemptive or
other similar rights or any liens or encumbrances except as specifically set
forth in Company’s Certificate of Incorporation (“Certificate of Incorporation”)
or this Warrant. The offer, sale and issuance of the Warrant Shares, as
contemplated by this Warrant, are exempt from the prospectus and registration
requirements of applicable United States federal and state security laws, and
neither Company nor any authorized agent acting on its behalf has or will take
any action hereafter that would cause the loss of such exemption.

 

(v)                 No Conflict. The execution, delivery, and performance of
this Warrant will not result in (a) any violation of, be in conflict with, or
constitute a default under, with or without the passage of time or the giving of
notice (1) any provision of Company’s Certificate of Incorporation or by-laws;
(2) any provision of any judgment, decree, or order to which Company is a party,
by which it is bound, or to which any of its material assets are subject; (3)
any contract, obligation, or commitment to which Company is a party or by which
it is bound; or (4) any statute, rule, or governmental regulation applicable to
Company, or (b) the creation of any lien, charge or encumbrance upon any assets
of Company.

 

(vi)               Reports. Company has previously furnished or made available
to Holder complete and accurate copies, as amended or supplemented, of its (a)
Annual Report on Form 10-K for the fiscal year ended December 31, 2011, as filed
with the Securities and Exchange Commission (the “SEC”), and (b) all other
reports filed by Company under Section 13 or subsections (a) or (c) of Section
14 of the Securities Exchange Act of 1934 (as amended, the “Exchange Act”) with
the SEC since December 31, 2011 (such reports are collectively referred to
herein as the “Company Reports”). The Company Reports constitute all of the
documents required to be filed by Company under Section 13 or subsections (a) or
(c) of Section 14 of the Exchange Act with the SEC from December 31, 2011
through the date of this Warrant. The Company Reports complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
thereunder when filed. As of their respective dates, the Company Reports did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

5.Legends.

 

(a)            Legend. Each certificate representing the Warrant Shares shall be
endorsed with substantially the following legend:

 



5

 

  

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND
MAY NOT BE TRANSFERRED (UNLESS SUCH TRANSFER IS TO AN AFFILIATE OF HOLDER)
UNLESS COVERED BY AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT, A “NO
ACTION” LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH
TRANSFER, A TRANSFER MEETING THE REQUIREMENTS OF RULE 144 OF THE SECURITIES AND
EXCHANGE COMMISSION, OR (IF REASONABLY REQUIRED BY COMPANY) AN OPINION OF
COUNSEL SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY SUCH TRANSFER IS
EXEMPT FROM SUCH REGISTRATION.

 

Company need not enter into its stock records a transfer of Warrant Shares
unless the conditions specified in the foregoing legend are satisfied. Company
may also instruct its transfer agent not to allow the transfer of any of the
Warrant Shares unless the conditions specified in the foregoing legend are
satisfied.

 

(b)                 Removal of Legend and Transfer Restrictions. The legend
relating to the Act endorsed on a certificate pursuant to paragraph 5(a) of this
Warrant shall be removed and Company shall issue a certificate without such
legend to Holder if (i) the Securities are registered under the Act and a
prospectus meeting the requirements of Section 10 of the Act is available or
(ii) Holder provides to Company an opinion of counsel for Holder reasonably
satisfactory to Company, a no-action letter or interpretive opinion of the staff
of the SEC reasonably satisfactory to Company, or other evidence reasonably
satisfactory to Company, to the effect that public sale, transfer or assignment
of the Securities may be made without registration and without compliance with
any restriction such as Rule 144.

 

6.                  Transfers of Warrant. In connection with any transfer by
Holder of this Warrant, Company may require the transferee to provide Company
with written representations and warranties that transferee is acquiring this
Warrant and the shares of Common Stock to be issued upon exercise for investment
purposes only and not with a view to any sale or distribution, and may require
Holder to provide a legal opinion, in form and substance satisfactory to Company
and its counsel, stating that such transfer is exempt from the registration and
prospectus delivery requirements of the Act; provided, that Company shall not
require Holder to provide an opinion of counsel if the transfer is to an
affiliate of Holder. Following any transfer of this Warrant, at the request of
either Company or the transferee, the transferee shall surrender this Warrant to
Company in exchange for a new warrant of like tenor and date, executed by
Company. Upon any partial transfer, Company will execute and deliver to Holder a
new warrant of like tenor with respect to the portion of this Warrant not so
transferred. Subject to the foregoing, this Warrant is transferable on the books
of Company at its principal office by the registered Holder hereof upon
surrender of this Warrant properly endorsed. Holder shall not have any right to
transfer any portion of this Warrant to any direct competitor of Company.

 

7.                  Adjustment for Certain Events. The number and kind of
securities purchasable upon the exercise of this Warrant and the Warrant Price
shall be subject to adjustment from time to time upon the occurrence of certain
events, as follows:

 

(a)                 Reclassification. In case of any reclassification or change
of securities of the class issuable upon exercise of this Warrant (other than a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination), Company shall duly
execute and deliver to Holder a new Warrant (in form and substance satisfactory
to Holder of this Warrant), or Company shall make appropriate provision without
the issuance of a new Warrant, so that Holder shall have the right to receive,
at a total purchase price not to exceed that payable upon the exercise of the
unexercised portion of this Warrant, and in lieu of the Warrant Shares
theretofore issuable upon exercise or conversion of this Warrant, the kind and
amount of shares of stock, other securities, money and property receivable upon
such reclassification or change by a holder of the number of shares of Common
Stock then purchasable under this Warrant. Any new Warrant shall provide for
adjustments that shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 7. The provisions of this subparagraph
(a) shall similarly apply to successive reclassifications and changes.

 



6

 

  

(b)                 Subdivision or Combination of Shares. If Company at any time
while this Warrant remains outstanding and unexpired shall subdivide or combine
its outstanding shares of Common Stock, the Warrant Price shall be
proportionately decreased and the number of Warrant Shares issuable hereunder
shall be proportionately increased in the case of a subdivision and the Warrant
Price shall be proportionately increased and the number of Warrant Shares
issuable hereunder shall be proportionately decreased in the case of a
combination.

 

(c)                 Stock Dividends and Other Distributions. If Company at any
time while this Warrant is outstanding and unexpired shall (i) pay a dividend
with respect to Common Stock payable in Common Stock, then the Warrant Price
shall be adjusted, from and after the date of determination of shareholders
entitled to receive such dividend or distribution, to that price determined by
multiplying the Warrant Price in effect immediately prior to such date of
determination by a fraction (A) the numerator of which shall be the total number
of shares of Common Stock outstanding immediately prior to such dividend or
distribution, and (B) the denominator of which shall be the total number of
shares of Common Stock outstanding immediately after such dividend or
distribution; or (ii) make any other distribution with respect to Common Stock
(except any distribution specifically provided for in Sections 7(a) and 7(b)),
then, in each such case, provision shall be made by Company such that Holder
shall receive upon exercise of this Warrant a proportionate share of any such
dividend or distribution as though it were Holder of the Warrant Shares as of
the record date fixed for the determination of the shareholders of Company
entitled to receive such dividend or distribution.

 

(d)                 Adjustment of Number of Shares. Upon each adjustment in the
Warrant Price, the number of Warrant Shares purchasable hereunder shall be
adjusted, to the nearest whole share, to the product obtained by multiplying the
number of Warrant Shares purchasable immediately prior to such adjustment in the
Warrant Price by a fraction, the numerator of which shall be the Warrant Price
immediately prior to such adjustment and the denominator of which shall be the
Warrant Price immediately thereafter.

 

8.                  Notice of Adjustments; Redemption. Whenever any Warrant
Price or the kind or number of securities issuable under this Warrant shall be
adjusted pursuant to Section 7 hereof, Company shall prepare a certificate
signed by an officer of Company setting forth, in reasonable detail, the event
requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, and the Warrant Price and number or kind of shares
issuable upon exercise of this Warrant after giving effect to such adjustment,
and shall cause copies of such certificate to be mailed (by certified or
registered mail, return receipt required, postage prepaid) within
thirty (30) days of such adjustment to Holder as set forth in Section 17 hereof.

 

9.                  Financial and Other Reports. If at any time Company ceases
to be a Reporting Company under the Securities and Exchange Act of 1934, then
from time to time up to the earlier of the Expiration Date or the complete
exercise of this Warrant, Company shall furnish to Holder, if Company is a
private company, (a) unaudited consolidated and, if available, consolidating
balance sheets, statements of operations and cash flow statements within 30 days
of each month end, in a form acceptable to Holder and certified by Company’s
president or chief financial officer, and (b) Company’s complete annual audited
consolidated and, if available, consolidating balance sheets, statements of
operations and cash flow statements certified by an independent certified public
accountant selected by Company and satisfactory to Holder within 120 days of the
fiscal year end or, if sooner, at such time as Company’s Board of Directors
receives the audit. Within 30 days of the end of each calendar quarter, if the
Company is a private company, Company shall also deliver to Holder an updated
capitalization table of Company in the form and substance reasonably acceptable
to Holder. If Company is a publicly held company, it shall deliver to Holder
quarterly unaudited consolidated and, if available, consolidating balance
sheets, statements of operations and cash flow statements and annual audited
consolidated and, if available, consolidating balance sheets, statements of
operations and cash flow statements, certified by a recognized firm of certified
public accountants, within 5 days after the statements are required to be
provided to the SEC. All such statements are to be prepared using GAAP and, if
Company is a publicly held company, are to be in compliance with SEC
requirements.

 



7

 

  

10.              No Fractional Shares. No fractional share of Common Stock will
be issued in connection with any exercise or conversion hereunder, but in lieu
of such fractional share Company shall make a cash payment therefor upon the
basis of the Warrant Price then in effect.

 

11.              Charges, Taxes and Expenses. Issuance of certificates for
shares of Common Stock upon the exercise or conversion of this Warrant shall be
made without charge to Holder for any United States or state of the United
States documentary stamp tax or other incidental expense with respect to the
issuance of such certificate, all of which taxes and expenses shall be paid by
Company, and such certificates shall be issued in the name of Holder.

 

12.              No Shareholder Rights Until Exercise. Except as expressly
provided herein, this Warrant does not entitle Holder to any voting rights or
other rights as a shareholder of Company prior to the exercise hereof.

 

13.              Registry of Warrant. Company shall maintain a registry showing
the name and address of the registered Holder of this Warrant. This Warrant may
be surrendered for exchange or exercise, in accordance with its terms, at such
office or agency of Company, and Company and Holder shall be entitled to rely in
all respects, prior to written notice to the contrary, upon such registry.

 

14.              Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt
by Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and, in the case of loss, theft, or
destruction, of indemnity reasonably satisfactory to it, and, if mutilated, upon
surrender and cancellation of this Warrant, Company will execute and deliver a
new Warrant, having terms and conditions substantially identical to this
Warrant, in lieu hereof.

 

15.              Miscellaneous.

 

(a)                 Issue Date. The provisions of this Warrant shall be
construed and shall be given effect in all respect as if it had been issued and
delivered by Company on the date hereof.

 

(b)                 Successors. This Warrant shall be binding upon any
successors or assigns of Company.

 

(c)                 Headings. The headings used in this Warrant are used for
convenience only and are not to be considered in construing or interpreting this
Warrant.

 

(d)                 Saturdays, Sundays, Holidays. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or a Sunday or shall be a legal holiday in the State
of New York, then such action may be taken or such right may be exercised on the
next succeeding day not a legal holiday.

 



8

 

  

16.              No Impairment. Company will not, by amendment of its
Certificate of Incorporation or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of Holder hereof against impairment.

 

17.              Addresses. Any notice required or permitted hereunder shall be
in writing and shall be mailed by overnight courier, registered or certified
mail, return receipt requested, and postage prepaid, or otherwise delivered by
hand or by messenger, addressed as set forth below, or at such other address as
Company or Holder hereof shall have furnished to the other party in accordance
with the delivery instructions set forth in this Section 17.

 



  If to Company: PharmAthene, Inc.     One Park Place, Suite 450     Annapolis,
MD  21401     Attn: General Counsel         If to Holder: GE Capital Equity
Investments, Inc.     c/o GE Healthcare Financial Services, Inc.     Two
Bethesda Metro Center, Suite 600     Bethesda, Maryland 20814     Attn: Senior
Vice President of Risk – Life Science Finance         With copies to: GE
Healthcare Financial Services, Inc.     Two Bethesda Metro Center, Suite 600    
Bethesda, Maryland 20814     Attn: General Counsel           and           GE
Equity     201 Merritt 7     Norwalk, Connecticut  06851     Attn: Team Leader –
HFS/PharmAthene, Inc.



   

If mailed by registered or certified mail, return receipt requested, and postage
prepaid, notice shall be deemed to be given five (5) days after being sent, and
if sent by overnight courier, by hand or by messenger, notice shall be deemed to
be given when delivered (if on a business day, and if not, on the next business
day).

 

18.              WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS WARRANT OR THE WARRANT SHARES.

 



9

 

  

19.              GOVERNING LAW. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES OF SUCH STATE).

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

 



10

 

  

 

IN WITNESS WHEREOF, Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

 

 

PHARMATHENE, INC.

 



By:   Name:    Title:   

 

  

Dated as of: March ___, 2012

 



 

 

  

NOTICE OF EXERCISE

 

To:
PharmAthene, Inc.

[____________]
[____________]

Attn: [____________]

 

1.The undersigned Warrantholder (“Holder”) elects to acquire shares of the
Common Stock (the “Common Stock”) of PharmAthene, Inc. (the “Company”), pursuant
to the terms of the Stock Purchase Warrant dated March 30, 2012 (the “Warrant”).

 

2.Holder exercises its rights under the Warrant as set forth below:

 

( )Holder elects to purchase _____________ shares of Common Stock as provided in
Section 3(a) and tenders herewith a check in the amount of $___________ as
payment of the purchase price.

 

( )Holder elects to convert the purchase rights into shares of Common Stock as
provided in Section 3(b) of the Warrant.

   

3.Holder surrenders the Warrant with this Notice of Exercise.

 

Holder represents that it is acquiring the aforesaid shares of Common Stock for
investment and not with a view to or for resale in connection with distribution,
and it has no present intention of distributing or reselling the shares.

 

Please issue a certificate representing the shares of the Common Stock in the
name of Holder or in such other name as is specified below:

 

Name: ______________________________

 

Address: ______________________________

 

Taxpayer I.D.: ______________________________

 



  [NAME OF HOLDER]          By:     Name:      Title:                Date:
_______ ___, 20___ 

 



 

